Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both PTO shaft and electrical path in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  
In claim 6, line 1, the “.” after the phrase “claim 5” should be “,”.
Claim 10 recites the limitation “electric motor” in line 2. This is a double inclusion as the feature was previously recited in line 10 of claim 5
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an output shaft that is configured to transmit power to the, the diesel engine…” in lines 4-5. It is unclear if “the,” should be deleted or if
--wheels of the tractor--is supposed to be inserted after the first “the”. For the purpose of examination, the examiner will interpret --wheels of the tractor-- after the first “the” to match the proceeding claims.
Claim 5 recites the limitation “power electronics” in line 12. However, “power electronics” is previously recited in line 9. Is it the same power electronics? Is it a different power electronics? Because there are multiple disclose power electronics in the disclosure, it is unclear if additional power electronics are being recited. 
Claim 14 recites the limitation “a clutch” in line 2. This is a double inclusion as the feature was previously recited in line 3 of claim 5. Is this the same clutch or another clutch from claim 5?
Claims 6-13, which are dependent on a rejected claim, are similarly rejected due to their dependency on an indefinite claim.

Allowable Subject Matter
Claims 5-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or render obvious a motivation to provide a specialty tractor including the combination of limitations recited in claim 5, particularly, in combination with “a first operating mode in which: the clutch is opened and the manual transmission does not receive any torque from the diesel engine; the electric motor supplied by the energy of the accumulator transmits torque to the wheels of the tractor that moves on the ground with a speed lower than a speed limit; and the diesel engine is controlled with a set rpm that produces a desired angular speed of the PTO shaft making the angular speed of the PTO shaft independent from the speed of the tractor on the ground; and a second operating mode in which the clutch is closed and the manual transmission receives torque from the diesel engine so that the engine-torque is transmitted to the wheels of the tractor that moves at a speed higher than the speed limit, wherein during the second operating mode the electric motor is unpowered.”
The closest prior art Kries et al. (US 20200114749 A1) discloses a similar structure (Fig. 2) with the engine (12) coupled with a powertrain including a clutch (34) and a transmission (14). A PTO (58), having a PTO shaft (84) for powering towable implements, is operatively coupled to the engine (12) though the clutch (34) to receives 
However, the prior art lacks the PTO being upstream from the clutch on the engine side, which causes the operating modes to not function correctly. The prior art discloses the engine does everything (similar to second operating mode), or the motor adds torque to the wheels, but the clutch would be closed. There is no motivation to move the clutch or change the structure of Kries et al. and expect the operating modes to function without unexpected results, absent hindsight.
As a result, there is no apparent rationale for combining Kries et al. or any of the prior arts to arrive at the claim invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii (EP 2567846 A2) teaches a structure with three different electric motors to drive the PTO, front wheels, and back wheels. However, the PTO is on the wrong side of the clutch from the engine. 
Lundh (DE 112008000312 T5) teaches the PTO coupled to the engine upstream of the clutch but lacks the electric motor downstream from the engine and operating modes. 
Busch (US 20060128524 A1) teaches an internal combustion engine with the PTO connected to it but lacks the structure with motors and operating modes. 
Hiraiwa (US 20030100395 A1) teaches a variety of operation modes for a transmission but lacks the structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656